DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-21-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 09-21-21.
Claims 1 and 5 are amended.
Claims 8-17 withdrawn.
Claim 18 is canceled.
Claims 1-7 are pending.

       Response to Arguments
Since Claim 1 has been amended and claim 18 has been canceled, rejection of Claims 1-7 and 18 under 35 U.S.C. 112(a), first paragraph, is withdrawn.
Since Claim 1 has been amended and claim 18 has been canceled, rejection of Claims 1-7 and 18 under 35 U.S.C. 112(b), second paragraph, is withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Southworth et al. in view of Barnett et al. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southworth et al. (US20190150296), in view of Barnett et al. (US5797765).
Re Claim 1, Southworth show and disclose
A circuit structure, comprising: 
a signal substrate (bottom substrate 180, fig. 3) having a signal trace (signal trace 120, fig. 3) formed thereon; 
a microstrip substrate (top substrate 150, fig. 3) disposed above the signal substrate that includes a 5microstrip trace (microstrip trace 130, fig. 3) formed thereon and a hole (152, fig. 3) passing through it; 
a conductor (conductor 110, fig. 3) passing through and substantially filling the hole passing through the microstrip substrate and electrically contacting the signal trace on the signal substrate (by solder 192, fig. 1-3);

Pevsner does not disclose
a flat wire connector electrically connecting the microstrip trace to a first end of the conductor, the flat wire connector being arranged such that a gap is formed between the 10flat wire connector and a top surface of the microstrip substrate, the flat wire connector allows for relative movement without breaking the electrical connection between the conductor and the microstrip trace.
Barnet teaches a device wherein 
 a flat wire connector (wire bond or ribbon bond 12, [co. 2, line 52], fig. 3) electrically connecting the microstrip trace to a first end of the conductor (top end of conductor 5 is connected to trace on top surface 10 by the wire connector 12, fig. 3), the flat wire connector being arranged such that a gap (gap, fig. 3) is formed between the 10flat wire connector and a top surface of the microstrip substrate, the flat wire connector allows for relative movement without breaking the electrical connection between the conductor and the microstrip trace (since the wire bond or ribbon bond 12 is flexible, fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art to use wire bond or ribbon bond to connect the top end of conductor with the trace on top surface as taught by Barnett in the electronic device of Southworth, in order to be able to adjust, compensate, and accommodate connection 
Re Claim 2, Southworth and Barnett disclose
The circuit board of claim 1, wherein the flat wire connector is soldered to the microstrip trace and a top of the conductor (fig. 3, Barnett).
 Re Claim 3, Southworth and Barnett disclose
The circuit structure of claim 1, wherein the conductor is a solid wire (the conductor of both Southworth and Barnett is a solid wire). 
Re Claim 4, Southworth show and disclose
The circuit structure of claim 1, wherein a second end (bottom end, fig. 3) of the conductor is soldered (by solder 192, fig. 3) 15to signal trace.
Re Claim 5, Southworth and Barnett disclose
The circuit of claim 1, wherein a top of the conductor extends above the top surface of the microstrip substrate (fig. 1, Southworth, and/or fig. 3, Barnett). 
Re Claim 6, Southworth show and disclose
The circuit structure of claim 1, further including an intermediate substrate (140. fig. 3) located between the signal substrate and the microstrip substrate that includes a hole (142, fig. 3) formed therein 20and that aligns with the hole passing through the microstrip substrate (fig. 3).
Re Claim 7, Southworth show and disclose


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848